713 N.W.2d 766 (2006)
475 Mich. 856
Ryan CHAMBERS, Plaintiff-Appellant,
v.
Werner W. LEHMANN and Andrews University, Defendants-Appellees.
Docket No. 129775. COA No. 262502.
Supreme Court of Michigan.
May 17, 2006.

Order
On order of the Court, the application for leave to appeal the September 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.